DAUKSCH, Judge.
This is an appeal from a judgment and sentence in a capital sexual battery case. We find no reversible error regarding the judgment.
The sentence must be vacated. On January 14, 1994 this court ruled in a case from the seventh circuit that a sentence of life imprisonment for capital sexual battery cannot be followed by a life term of probation. See Wilson v. State, 630 So.2d 1186 (Fla. 5th DCA 1994). That precise circumstance is what we have here, in a sentence imposed just two months following the Wilson decision.
We vacate the sentence and remand for imposition of a legal sentence.
SENTENCE VACATED; REMANDED.
HARRIS, C.J., and PETERSON, J., concur.